225 F.2d 550
96 U.S.App.D.C. 250
George E. SATTERFIELD, Appellant,v.UNITED STATES or America, Appellee.
No. 12604.
United States Court of Appeals District of Columbia Circuit.
Argued June 15, 1955.Decided July 7, 1955.

Mr. Ben C. Fisher, Washington, D.C., (appointed by this Court) for appellant.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Thomas A. Flannery, Asst. U.S. Attys., were on the brief, for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
In this appeal from a conviction for robbery,1 we find no error in the trial court's instructions or in its denial of motion for a new trial.


2
Affirmed.



1
 D.C.Code § 22-2901 (1951)